DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krut (US 2006/0048811) in view of Jones (US 2011/0232730 A1).
Regarding claims 1-5, Krut discloses a multijunction power converter (See Figs. 4 and 5 [0032]-[0036]) comprising a GaAs substrate (410) a first III-V subcell junction (420) a first tunnel junction (430) over the first III-V subcell junction, a second III-V junction (440) over the first tunnel junction (430) a second tunnel junction (450) over the second III-V junction (440) a third III-V subcell junction (460) over the second tunnel junction (450) wherein the first, second and third III-V subcell junction absorb a monochromatic wavelength ([0034]).
Krut discloses that a wide variety of other III-V materials can be used ([0038]) and in addition solar subcells can be used which can include optional layers such as surface field layers and window layers ([0028]).
Jones discloses a III-V solar subcell (see Fig. 2B) which comprise a dilute nitride which can have a varied bandgap depending on the composition used ([0009]).
Jones discloses a first semiconductor layer (26, see Fig. 2A), front surface field (FSF), overlying a Ga1-xln x NyAs1-y-zSbz junction; and a second semiconductor, back surface 1-xln x NyAs1-y-zSbz  junction (30, see Fig. 2B), the first semiconductor and the second semiconductor comprising GaAs.
Furthermore, Jones discloses a tunnel junction can be used with the dilute nitride subcell (22).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the III-V solar subcells and tunnel junctions of Krut by replacing them with the FSF, emitter, base, BSF and appropriate tunnel junction materials of Jones because Krut discloses it is appropriate to do so and Jones discloses that this type of material has a high efficiency.
However, modified Krut does not disclose that the GalnNAsSb junctions independently has a thickness within a range to have the optimal absorption and electronic properties.
Krut discloses that the thickness of the subcell materials and other materials should be chosen to achieve current matching and optimum efficiency ([0025]-[0027]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thicknesses to be within the claimed thickness of the one or more Ga1-xln x NyAs1-y-zSbz junctions, the first semiconductor layer and the second semiconductor layer of modified Krut because it will provide optimize absorption of a preferred wavelength.
Regarding the following claim limitations "wherein the monochromatic wavelength is within a range from 1.3 microns to 1.55 microns", "wherein the first semiconductor layer does not appreciably absorb at the monochromatic wavelength and is lattice matched to GaAs or Ge and to one or more Ga1-xln x NyAs1-y-zSbz ", "wherein 1-xln x NyAs1-y-zSbz  junction", "wherein when irradiated with radiation at the monochromatic wavelength, the monolithic resonant  power  converter  is  characterized by a power conversion efficiency of at least 20% to for  an input power  within  a range from 0.6 W to 6W", "wherein the monochromatic wavelength is 1.32 microns", modified Krut discloses the same Ga1-xln x NyAs1-y-zSbz junction material with the same thickness as instantly claimed, and discloses  the same material for the first semiconductor layer with the same thickness as instantly claimed, and further discloses the same material for the second semiconductor layer with the same thickness  as instantly claimed, and therefore the properties as recited above  for the first semiconductor layer, the second semiconductor layer and the Ga1-xln x NyAs1-y-zSbz junction of modified Krut will also be present.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
However, modified Krut does not disclose the method of making a multijunction converter, including forming the layers as claimed by growing the layers in a sequentially method on the semiconductor substrate.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of making a stack of Krut by growing one layer over another to have the disclosed structure of the claimed multijunction power converter starting with the substrate as the base because Krut discloses it is possible to do so.
Response to Arguments
Applicant argues that the GaInNAsSb base 220 is not grown on the GaAs emitter 26. Accordingly, Jones does not disclose "growing a first GaInNAsSb junction on the first semiconductor layer." Applicant further argues that Krut's subcell 440 is made of either GaAs or AlxGa(1-x)As, neither of which is GaInNAsSb. (See Krut, Fig. 4.) Thus, Krut's subcell 440 cannot be mapped to the claimed "second GaInNAsSb junction."  Applicant further argues that Jones only discloses a single junction and therefore no second GaInNAsSb junction is disclosed.
Examiner respectfully disagrees. Jones discloses a GaInNAsSb junction over a BSF (30) layer. Examiner notes that the emitter layer 26 can comprise an emitter 26 formed of preferably III-V alloys, including by way of example GaInNAs(Sb), (In)(Al)GaAs, (Al)InGaP or Ge (see [0024]). The modification of Krut with Jones will include the substrate of Krut wherein the GaInNAsSb junction of Jones (See Fig. 2A, 12) replace the multiple partially absorbing junctions of Krut (see annotated Figure below).


    PNG
    media_image1.png
    317
    904
    media_image1.png
    Greyscale








 Since there are multiple modified partially absorbing junctions of Krut this corresponds the first, second, and third GaInNAsSb junctions. Note as disclosed in the rejection the method of forming involves growing one layer over another to have the disclosed structure of the claimed multijunction power converter starting with the substrate because Krut discloses it is possible to do so.
	Applicant further argues neither reference discloses a monochromatic wavelength "within a range from 1.3 micron to 1.55 micron." 
	Examiner respectfully disagrees. As noted by Jones the bandgaps and the composition used for the GaInNAsSb junctions (See para [0026] and Fig. 3) correspond to those as claimed in instant specification (see para [0025]-[0028] of the instant specification) which result in the claimed monochromatic wavelength "within a range from 1.3 micron to 1.55 micron."
	Applicant further argues Krut discloses a laser, whereas Jones discloses a solar cell, two different types of optoelectronic devices. The Office Action fails to provide an articulated reasoning as to why a person of ordinary skill in the art would have been 
	Examiner notes that Krut discloses a laser power converter which converts monochromatic light ([0002]). Both Krut and Jones are concerned with the same endeavor namely converting light to electricity. Furthermore, Krut discloses “Although certain materials, wavelengths, and layer thicknesses have been described in the above embodiments, the present invention is not so limited. Other materials, wavelengths, and layer thicknesses may be utilized based upon design and application specifications. [0037]” and in addition discloses that a wide variety of other III-V materials can be used ([0038]) and in addition solar subcells can be used which can include optional layers such as surface field layers and window layers ([0028]). Therefore one of ordinary skill would have looked to Jones who describes a III-V material with high efficiency which converts light in the 1.3 micron to 1.55 micron wavelength range.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.